Citation Nr: 1041452	
Decision Date: 11/04/10    Archive Date: 11/12/10	

DOCKET NO.  07-05 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for glaucoma, claimed as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to September 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Upon review of this case, and, in particular, correspondence from 
the Veteran dated in September and December 2009, it would appear 
that, in addition to the issue currently on appeal, the Veteran 
seeks an increased evaluation for service-connected bilateral 
hearing loss, as well as a total disability rating based upon 
individual unemployability.  Inasmuch as those issues have not 
been developed or certified for appellate review, they are not 
for consideration at this time.  They are, however, being 
referred to the RO for appropriate action.


FINDING OF FACT

Glaucoma, to the extent it currently exists, is not shown to have 
been present in service, or for many years thereafter, nor is it 
in any way causally related to a service-connected disability or 
disabilities, including Type II diabetes mellitus.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active military 
service, nor is it in any way proximately due to, the result of, 
or aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in June 
2005.  In that correspondence, VA informed the Veteran that, in 
order to substantiate his claim for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
The Veteran was further advised that, in order to substantiate 
his claim for service connection on a secondary basis, it must be 
shown that the disability for which service connection is being 
sought is in some way proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, and 
both VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claim, and what the evidence in the claims file shows, 
or fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for glaucoma.  
In pertinent part, it is contended that the Veteran's current 
open angle glaucoma is in some way causally related to his 
service-connected Type II diabetes mellitus.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice occurrence of a disease or injury and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Pursuant to applicable law and regulation, any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, consideration 
is required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by the service-
connected condition) in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline and 
current levels of severity are to be based upon application of 
the corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that particular 
nonservice-connected disorder.  See 71 Fed. Reg. 51,744-47 (Sept. 
7, 2006).

In the present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of glaucoma.  While at the time of a service entrance 
examination in October 1963, the Veteran gave a history of an old 
injury to his right eye, he further indicated that he was 
currently experiencing no sequelae of that injury.  Moreover, a 
physical examination of the Veteran's eyes conducted at that time 
was within normal limits, as was the Veteran's visual acuity.  At 
the time of a service separation examination in September 1967, 
the Veteran's eyes were once again within normal limits.  
Uncorrected visual acuity was 20/20 in each eye, and no pertinent 
diagnosis was noted.  

The earliest clinical indication of the potential presence of 
glaucoma in either eye is revealed by VA and private medical 
records dated in 2001, almost 34 years following the Veteran's 
discharge from service, at which time there was noted a "history" 
of glaucoma, with borderline intraocular pressures, and a 
diagnosis of "suspect" glaucoma. 



The Board observes that, at the time of a VA ophthalmologic 
examination in January 2004, the Veteran gave a history of 
glaucoma for three years.  When questioned regarding his eyes, 
the Veteran indicated that he suffered from pain and distorted 
vision, as well as tearing.  Current treatment consisted of 
glaucoma eye drops.  On physical examination, uncorrected visual 
acuity for far vision was 20/60 on the right and 20/70 on the 
left.  Uncorrected near vision was 20/80 on both the right and 
left.  At the time of examination, the Veteran exhibited no 
evidence of diplopia.  Moreover, tests of visual field were 
within normal limits.  Further examination revealed the presence 
of early cortical cataracts in both eyes.  At the time of 
examination, there was no evidence of glaucoma.  

At the time of a subsequent VA ophthalmologic examination in July 
2005, the Veteran gave a history of glaucoma since 1996.  
According to the Veteran, current treatment consisted of one drop 
of medication in each eye every night "to relieve pressure."  On 
physical examination, intraocular pressure in the right eye was 
19 mmHg, considered to be within normal limits.  Intraocular 
pressure in the left eye was 15mmHg, once again, considered to be 
within normal limits.  Keratoconus was not present, and visual 
fields were within normal limits.  Further examination revealed 
the presence of cortical cataracts in both eyes.  The pertinent 
diagnosis noted was diabetes mellitus without retinopathy.  In 
the opinion of the examiner, glaucoma and diabetes mellitus could 
coincide "due to given frequencies."

In an addendum to the aforementioned VA examination received in 
October 2005, the same VA physician who had conducted the July 
2005 examination offered his opinion that the Veteran's glaucoma 
was "less likely than not" caused by or the result of his 
diabetes mellitus.

At the time of a subsequent VA ophthalmologic examination in July 
2007, tonometry revealed intraocular pressures of 16 mmHg in the 
right eye, and 17 mmHg in the left eye.  Slit lamp examination 
revealed the presence of very early nuclear lens opacities in 
both eyes, though with clear corneas, and no evidence of 
keratoconus.  Funduscopic examination showed the discs of the 
Veteran's eyes to be flat, with sharp margins and normal vessels, 
and no evidence of any hemorrhages or exudates.  The pertinent 
diagnosis noted was of diabetes without retinopathy, with early 
cataracts in both eyes, "equally related to age and diabetes."

On recent VA optometric examination in March 2010, it was noted 
that the Veteran's claims folder and medical records were 
available, and had been reviewed.  When questioned, the Veteran 
gave no history of hospitalization or surgery, or of any neoplasm 
of the eye, or incapacitating periods due to eye disease.  
Physical examination of the Veteran's eyes was negative for the 
presence of either general or visual symptoms.  Funduscopic 
examination of the right and left eyes was within normal limits, 
and there was no evidence of any visual field defect.  
Uncorrected visual acuity for distance was 20/70 in the right 
eye, and 20/150 in the left eye.  Uncorrected visual acuity for 
near was 20/400 in both the right and left eyes.  Corrected 
visual acuity for distance was 20/25 in the right eye, and 
20/25+2 in the left eye.  Corrected visual acuity for near was 
20/20-2 in the right eye, and 20/20 in the left eye.

Slit lamp examination showed evidence of +3 cortical spoking in 
conjunction with +2 nuclear sclerosis in both the right and left 
eyes.  Tonometric examination showed intraocular eye pressures of 
19mmHg for both the right and left eyes.  The pertinent diagnosis 
noted was no evidence of chronic open angle glaucoma.  In the 
opinion of the examiner, open angle glaucoma was not caused by or 
the result of diabetes mellitus.  This opinion was based upon the 
examiner's clinical experience, as well as a review of the 
medical literature.  According to the examiner, there was no 
evidence on examination of diabetes mellitus-induced glaucoma, 
such as neovascular glaucoma.  Nor was there any evidence of 
diabetic retinopathy.

The Board finds the aforementioned VA opinion highly probative, 
because that opinion was based upon a thorough review of the 
Veteran's medical records, as well as of his claims file, 
including all evidence regarding the nature and etiology of his 
claimed glaucoma.  See Hernandez-Toynes v. West, 11 Vet. App. 
379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The VA examiner 
provided reasons and bases for his medical opinion, and pointed 
to the evidence which supported that opinion.  See Hernandez-
Toynes v. West, supra.  Under the circumstances, the Board is of 
the opinion that the probative medical evidence of record 
establishes that the Veteran's glaucoma, to the extent it exists, 
did not have its origin during his period of active military 
service.  Nor is there persuasive evidence that the Veteran's 
claimed glaucoma is in any way causally related to service-
connected Type II diabetes mellitus.  In point of fact, based on 
a review of the entire pertinent evidence of record, it does not 
appear that the Veteran currently suffers from objectively 
verifiable open angle glaucoma. 

The Board acknowledges the Veteran's statements regarding the 
origin of his claimed glaucoma.  However, the Board rejects those 
assertions to the extent that the Veteran seeks to etiologically 
relate his claimed glaucoma to service-connected Type II diabetes 
mellitus.  The Veteran's statements, it should be noted, when 
weighed against the other objective evidence of record, are not 
credible and of no probative value.  Moreover, the aforementioned 
unrefuted medical opinions which do not relate the Veteran's 
claimed glaucoma to diabetes mellitus factor against the 
Veteran's assertions.  Significantly, the Veteran, as a lay 
person, is not competent to create the requisite causal nexus 
between his claimed glaucoma and service-connected type II 
diabetes mellitus.  Rather, evidence that requires medical 
knowledge must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's claimed glaucoma with an incident or 
incidents of service, or, for that matter, with service-connected 
Type II diabetes mellitus.  Accordingly, the preponderance of the 
evidence is against the claim, and service connection for 
glaucoma must be denied.




ORDER

Service connection for glaucoma is denied.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


